Mr. Justice Dickey delivered the opinion of the Court: This is an action by appellee, against appellant, brought upon four bonds, dated November 2, 1870, executed by the directors of school district No. 3, in township 37, range 11, in Cook county, each for $500, payable November 2, 1874, with interest at the rate of ten per cent per annum from date. Each of the bonds purports to be issued “for money borrowed for the purpose of building a school house, according to the instructions of the voters of said district expressed by a vote, as prescribed by an act * * * entitled ‘An act to amend the school law,’ approved February 16, 1865, ” and each bond purports to be issued by virtue of that act. These bonds were payable to A. H. Andrews & Co., or order, 'and assigned by the payees to the plaintiff. On the trial proof was given tending to show that an election was held about the year 1867, at which the majority of the voters voted authority to build a school house, and to borrow money for that purpose: The record of the proceeding is. lost. The testimony as to the real extent of the authority voted is not in harmony. The trial court found that the proceedings required by law were shown by the proofs. This finding was affirmed by the Appellate Court. This finding, under the law, we can not review. The statute authorized the borrowing, for that purpose, .upon the vote mentioned therein. The section 12, article 9, of the constitution, did not impair the authority given. Whether the bonds were valid or not, depended upon questions of fact. The facts found in this case show the bonds to be valid. It is insisted these bonds were given for furniture, and not for money to build a school house. That was a question of fact. The findings of the Appellate Court are against appellant on that question, as well as on the question of the election. These findings are conclusive. No ground being shown for the reversal of the judgment of the Appellate Court on any question which we are at liberty to consider, the judgment must be affirmed. Judgment affirmed.